Court of Appeals
                                           FOR THE
                                Third District of Texas
                             p.o.box 12547,austin,texas 78711-2547
                                          (512)463-1733



                                                                          /RECEIVED^
Date:           October 1,2015
                                                                              OCT t 4 2015
Case Number: 03-15-00602-CV                                               -.THIRD COURT OF APPEALS.
Trial Court No.: C-l-CR-13-217089


Style:          In re Rodney Kidd


The enclosed opinion was sent this date to the following persons:


 The Honorable Dana DeBeauvoir                    Mr. Rodney Kidd
 Criminal County Clerk                            ID #1531033
 Travis County Courthouse                         TCCCC
 P.O.Box 149325                                   3614 Bill Price Road
 Austin, TX 78714                                 DeIValle,TX 78617
 * DELIVERED VIA E-MAIL *
                                                  The Honorable David A. Escamilla
 The Honorable Carlos Humberto Barrera            County Attorney
 Judge. County Court at Law No. 8                 Travis County
 P.O.Box 1748                                      P.O. Box 1748
 Austin. TX 78767                                 Austin, TX 78767-1748
                                                   * DELIVERED VIA E-MAIL *
 The Honorable Billy Ray Stubblefield
 Administrative Judge
 Williamson County Courthouse
 405 Martin Luther King, Box 2
 Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-15-00602-CV




                                    In re Rodney Kidd



                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY




                          MEMORANDUM               OPINION



              The petition for writ of mandamus and prohibition is denied. See Tex. R. App.

P. 52.8(a).




                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: October 1,2015
                                                                 o

                                                         re

                                                         o       o
                                                                 -n


                                                                 >
                   zJ ss o? ,C C7 *~                     q
M
                   £, 5? # hi q, cr                              t-rt
                                                                 >
                   ^3" "7£ Oi£
m
                        ^£##
Q!                                -° O £
ID..,
•Slv,
               §            fit
(LV
OV
10
               J   D w H B S
                                                         T) "D
                                                         73 m
                                                                 00 o
                                                                 H
                                                                        3]
-Jri
                   i—   .         O   -?fc -
  ui
                                                              r- rn uo
    It


                                                   3
    -i
                                                                        >

                                                                        CD
                                      o    2                            C
         CO                           w m                               GO
         n



  "2" c:
                                               D
                                               O
                                                                        8
  _::    -•:
                                                       PRESORTED
  =:     h-
                                                       FIRST CLASS
  2: >"
     :r:l"
  j: *

  I'" J:




  - - . 




  r: '"'
  Is '""


     •-•«'
  =:     V.

         i--